This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 ROBERT MARQUEZ,

 3          Worker-Appellee,

 4 v.                                                                            NO. 33,186

 5 ABF FREIGHT SYSTEMS, INC. and
 6 ARKANSAS BEST CORPORATION,

 7          Employer/Insurer-Appellant.


 8 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
 9 David L. Skinner, Workers’ Compensation Judge


10 Robert Marquez
11 Albuquerque, NM

12 Pro Se Appellee

13 Yenson, Allen, & Wosick, P.C.
14 Joseph P. Turk
15 Albuquerque, NM

16 for Appellant
1                            MEMORANDUM OPINION

2 KENNEDY, Chief Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed, and the time for doing so has expired.

6   {2}   AFFIRMED.

7   {3}   IT IS SO ORDERED.



8                                        ____________________________________
9                                        RODERICK T. KENNEDY, Chief Judge


10 WE CONCUR:



11 ___________________________
12 JAMES J. WECHSLER, Judge



13 ___________________________
14 M. MONICA ZAMORA, Judge




                                            2